MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-13-00198-CR

                         BOBBY JOE PEYRONEL, Appellant

                                           V.
                          THE STATE OF TEXAS, Appellee

    Appeal from the 174th District Court of Harris County. (Tr. Ct. No. 1254877).


TO THE 174TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 21st day of August 2014, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on February 26, 2013. After submitting the
             case on the appellate record and the arguments properly raised
             by the parties, the Court holds that there was error in that
             portion of the trial court’s judgment that states that appellant
             was convicted of aggravated sexual assault of a child under six
             years of age. Accordingly, the Court modifies the referenced
             portion of the trial court’s judgment to reflect that appellant
             was convicted of aggravated sexual assault of a person under
             14.

                   The Court also holds that there was reversible error in
             that portion of the trial court’s judgment concerning
              punishment. Accordingly, the Court reverses the portion of
              the trial court’s judgment concerning punishment and
              remands the case to the trial court for a new punishment
              hearing.

                     The Court further holds that there was no reversible
              error in the remaining portions of the trial court’s judgment.
              Therefore, the Court affirms the trial court’s judgment as
              herein modified.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered August 21, 2014.

              Panel consists of Chief Justice Radack and Justices
              Massengale and Huddle. Opinion delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




August 21, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT